Title: To Benjamin Franklin from John Adams, 1 November 1782
From: Adams, John
To: Franklin, Benjamin


John Adams arrived in Paris on the evening of Saturday, October 26, after a ten-day journey from The Hague. The first person he sought out the following morning was Matthew Ridley. Ridley gave him general information on the state of the negotiations, and filled him in on Franklin’s health: the Doctor was still weak and had ceased his custom of hosting Sunday dinners at Passy, but was beginning to be able to sit at table. The one piece of news that infuriated Adams was the discovery that William Temple Franklin had been appointed secretary of the commission. He confided in his diary that he thought Jay “honest” and Temple “malicious.” “F[ranklin]’s cunning,” he continued, “will be to divide Us. To this End he will provoke, he will insinuate, he will intrigue, he will maneuvre. My Curiosity will at least be employed, in observing his Invention and his Artifice.”
On Monday, October 28, Adams had a three-hour conference with Jay, during which he “spoke freely what he thought of Dr. Franklin.” On the evening of the following day he finally called on Franklin at Passy. According to his diary, he told Franklin “without Reserve my Opinion of the Policy of this Court, and of the Principles, Wisdom and Firmness with which Mr. Jay had conducted the Negotiation in his Sickness and my Absence, and that I was determined to support Mr. Jay to the Utmost of my Power in the pursuit of the same System.” Franklin, he continued, “heard me patiently but said nothing.”
Adams’ diary entry quoted above was written at the end of November, after the final articles were approved. While thus admitting to his initial distrust of Franklin, he went on to praise his colleague’s conduct during the negotiations themselves. The entry continues:
The first Conference We had afterwards with Mr. Oswald, in considering one Point and another, Dr. Franklin turned to Mr. Jay and said, I am of your Opinion and will go on with these Gentlemen in the Business without consulting this Court. He has accordingly met Us in most of our Conferences and has gone on with Us, in entire Harmony and Unanimity, throughout, and has been able and usefull, both by his Sagacity and his Reputation in the Whole Negotiation.
One of the times Franklin was useful to Adams was when, in the early stages of the negotiations, Adams sought firsthand information about the fisheries and suggested consulting Jonathan Williams, Jr. Franklin promised to ask Williams, who at that moment was on his way to Paris. Williams called on Adams and recommended that they consult his new business partner Maj. Samuel White, a “master of the subject,” whom he had left in charge of his affairs in Nantes. On November 8 White sent Williams (care of Franklin) a three-page letter describing in detail the New England fishing trade off Newfoundland, Cape Sable, and the Magdalen Islands. The American commissioners used this account in their discussions with the British.
  
Sir
Paris November 1. 1782
In answer to the Letter, your Excellency did me, the Honour to write me on the 15 of October, a Copy of which you delivered me Yesterday at Mr Oswalds the original not being received, I have only to Say that there is Money enough in the Hands of Messieurs Wilhem and Jan Willink, Nicholas and Jacob Van Staphorst and De la Lande and Fynji, of Amsterdam, to discharge the Interest of the Ten Million of Guilders borrowed in Holland by the King of France under the Warranty of the States General, if it is expected and insisted that Congress should pay it.
But the Question is, who shall order it to be paid.— I dont think myself authorized, by any Powers I have to dispose of that Money. Congress have only impowerd me to borrow the Money, and deposit it in the Hands of Bankers, to be drawn out by Congress. And I have advised and requested, that assembly, to draw the whole, without leaving me the Power to dispose of any Part of it, beyond my own Salary, a little assistance to our distressed Countrymen, escaped from British Prisons, and a few trifling Charges that necessarily arise.
There is also another Difficulty in the Way at present.— By the Contract, the Money is not to be paid, untill a Ratification arrives from Congress. A Quintuplicate of the Contract went by Captain Grinnell who is arrived at Boston so that We may expect a Ratification and too probably Draughts for the whole Money by the first ship.
It is therefore impossible for me to engage, absolutly to pay it, untill We hear farther from Congress. But upon the Arrival of the Ratification, if no Contrary orders arrive with it, and your Excellency and Mr Jay advise me to do it, I will direct, if I can, or at least I will desire the Houses who now have the Money to pay it, if insisted on by this Court, which I hope however will be thought better of.
I have the Honour to be
His Excellency B. Franklin Esq.
